IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO                 : No. 255
                                        :
APPELLATE COURT PROCEDURAL              : APPELLATE COURT RULES DOCKET
                                        :
RULES COMMITTEE                         :


                                    ORDER


PER CURIAM:


            AND NOW, this 19th day of June, 2015, Scott B. Cooper, Esquire, Dauphin

County, is hereby reappointed as a member of the Appellate Court Procedural Rules

Committee for a term of three years commencing July 23, 2015.